Mr. Justice Yantis delivered the opinion of the court: Claimants, operating as a co-partnership under the firm name of MIDWEST LIQUOR COMPANY, located at 11 South Kedzie Avenue, Chicago, Illinois, applied, on May 13, 1936, for a license as a Distributor of Alcoholic Liquors, and for another License as a Retailer of Alcoholic Liquors, both Licenses to be operative from May 1, 1936 to July 1, 1937. They paid One Hundred Sixteen and 67/100 ($116.67) Dollars for the Distributor’s License, and Fifty-eight and 33/100 ($58.33) Dollars for the Retailer’s License. On June 30, 1936 claimants sold their liquor business and new licenses were applied for and issued to their successors. Claimants now seek a refund of the license fees covering the period from July 1,1936 to July 1,1937, in the sum of One Hundred Fifty ($150.00) Dollars. The fees thus paid by claimants were under the optional provisions of the Illinois Liquor Control Act which permitted claimants to take out such license for the short term of the unexpired year or for the longer period extending to the end of the next fiscal year, which latter they elected to do. Section 146, Chapter 43 of the Illinois State Bar Statutes, 1935 provide certain limited cases in which a refund of the unearned portion of a license fee is authorized. This application does not fall within either of such provisions. This question has recently been before the court in the following cases: Block vs. State of Ill., No. 2971. Opinion filed by Court of Claims, May term, 1937. Kellner vs. State of Ill., No. 2546. Opinion filed by Court of Claims, May term, 1937. S. A. Beals vs. State of Ill., No. 3020. Opinion filed by Court of Claims, May term, 1937. Yott vs. State of Ill., No. 3035. Opinion filed by Court of Claims, September term, 1937. In the latter case attention is called to the fact that the legislature of Illinois, under the provisions of House Bill No. 932, appearing in the Session Laws of 1937, Page 95, makes provision for adjustment in a matter of this character, by the Director of Finance. Claimant’s attention is directed to said statute, and the application herein pending is hereby denied. The motion of the Attorney General to dismiss the complaint is allowed.